DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,748,974 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Heath on 02/25/2022.

The application has been amended as follows in the claims:
Claim 1, line 16, “disposed-between” has been changed to --disposed between--.  
Claim 9, line 15, “disposed-between” has been changed to --disposed between--.  
Claim 10, line 15, “disposed-between” has been changed to --disposed between--.  

Reasons for Allowance
Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 and its dependent claims, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The previously cited prior art references teaches similarly a display with two grooves surrounding a through portion (see Non-Final rejection mailed on 11/18/2021 for more detail). However, the specifics of the grooves penetrates through the plurality of layers stacked on the substrate and in to the substrate in the manner claimed as a whole, is not sufficient taught or suggested in the prior art. An updated search was performed. 
Regarding claim 9, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole The previously cited prior art references teaches similarly a display with two grooves surrounding a through portion (see Non-Final rejection mailed on 11/18/2021 for more detail). However, the specifics of organic encapsulation layer only filling the second groove and not the first groove in the manner claimed as a whole, is not sufficient taught or suggested in the prior art. An updated search was performed. 
Regarding claim 10, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DONG HUI LIANG/Primary Examiner, Art Unit 2693